MEMORANDUM ***
Terry Gilmore appeals the district court’s order reversing the Administrative Law Judge’s (“ALJ”) denial of disability benefits and remanding for further proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for an abuse of discretion the district court’s decision to remand for further proceedings rather than for immediate payment of benefits, Harman v. Apfel, 211 F.3d 1172, 1173 (9th Cir.2000), and we affirm.
Gilmore contends that the district court abused its discretion by remanding for further proceedings instead of granting benefits. She contends that if her testimony or the medical source opinions are credited, the record supports a finding of disability, and remand for payment of benefits is required.
We conclude that because there are discrepancies and contradictions in the medical record and issues that must be resolved, remand for further proceedings was appropriate and was not an abuse of discretion. See id. at 1180.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *832courts of this circuit except as may be provided by 9th Cir. R. 36-3.